         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      PENSACOLA DIVISION


JEROLD LEE JONES,

     Petitioner,

v.                                         Case No. 3:17cv414-LC/CAS

STATE OF FLORIDA,

     Respondent.
_________________________/

                                  ORDER

     This cause comes on for consideration upon the Report and

Recommendation of the United States Magistrate Judge (ECF No.19)

dated October 9, 2018, recommending that the petition for writ of habeas

corpus filed pursuant to 28 U.S.C. § 2254 be denied. The parties have

been furnished a copy of the Report and Recommendation and have been

afforded an opportunity to file objections. No objections have been filed.

     Having considered the report and recommendation, I have

determined that it should be adopted.

     Accordingly, it is ORDERED as follows:

     1. The Report and Recommendation (ECF No. 19) is adopted and

incorporated by reference in this order.
                                                                  Page 2 of 2


     2. The petition for writ of habeas corpus filed by Petitioner Jerold Lee

Jones (ECF No. 4) pursuant to 28 U.S.C. § 2254 is DENIED. A certificate

of appealability and leave to appeal in forma pauperis is also DENIED.

     3. The Clerk shall enter judgment and close the file.

     DONE AND ORDERED this 7th day of November, 2018.



                            s/ L.A. Collier
                            LACEY A. COLLIER
                            SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:17cv414-LC/CAS
